Exhibit 24(b)(8.161) Schedule A (Selling and Services Agreement and Fund Participation Agreement Amendment) Pursuant to Schedule A of the Selling and Services Agreement and Fund Participation Agreement dated May 1, 2004 between ING Life Insurance and Annuity Company (“ING Life”), ING Insurance Company of America ("IICA"), ReliaStar Life Insurance Company ("ReliaStar"), ReliaStar Life Insurance Company of New York (ReliaStar of New York") (collectively "Insurer(s)"), ING Financial Advisers, LLC (“ING Financial”) (together with Insurers referred to collectively as “ING”), and TCW Brokerage Services (“Distributor”), Schedule A thereto is hereby amended and replaced effective May 1, 2005 to include the following funds: "K" Shares Service Fees 12b-1 Fees Total Fees TCW Galileo Opportunity Fund - "K" Share bps. bps. bps. TCW Galileo Select Equities Fund - "K" Share bps. bps. bps. TCW Galileo Value Opportunities Fund - "K" Share bps. bps. bps. TCW Galileo Select International Equities Fund - "K" Share bps. bps. bps. "N" Shares Service Fees 12b-1 Fees Total Fees TCW Galileo Aggressive Growth Equities Fund - "N" Share bps. bps. bps. TCW Galileo Diversified Value Fund - "N" Share bps. bps. bps. TCW Galileo Dividend Focused Fund - "N" Share bps. bps. bps. TCW Galileo Large Cap Growth Fund - "N" Share bps. bps. bps. TCW Galileo Large Cap Value Fund - "N" Share bps. bps. bps. TCW Galileo Opportunity Fund - "N" Share bps. bps. bps. TCW Galileo Select Equities Fund - "N" Share bps. bps. bps. TCW Galileo Small Cap Growth Fund - "N" Share bps. bps. bps. TCW Galileo Value Opportunities Fund - "N" Share bps. bps. bps. TCW Galileo Core Fixed Income Fund - "N" Share bps. bps. bps. TCW Galileo High Yield Bond Fund - "N" Share bps. bps. bps. TCW Galileo Total Return Bond Fund - "N" Share bps. bps. bps. "I" Shares Service Fees Total Fees TCW Galileo Aggressive Growth Equities Fund - "I" Share bps. bps. TCW Galileo Convertible Securities Fund - "I" Share bps. bps. TCW Galileo Diversified Value Fund - "I" Share bps. bps. TCW Galileo Dividend Focused Fund - "I" Share bps. bps. TCW Galileo Growth Equities Fund - "I" Share bps. bps. TCW Galileo Large Cap Growth Fund - "I" Share bps. bps. TCW Galileo Large Cap Value Fund - "I" Share bps. bps. TCW Galileo Opportunity Fund - "I" Share bps. bps. TCW Galileo Select Equities Fund - "I" Share bps. bps. TCW Galileo Small Cap Growth Fund - "I" Share bps. bps. TCW Galileo Value Added Fund - "I" Share bps. bps. TCW Galileo Value Opportunities Fund - "I" Share bps. bps. TCW Galileo Core Fixed Income Fund - "I" Share bps. bps. TCW Galileo High Yield Bond Fund - "I" Share bps. bps. TCW Galileo Short Term Bond Fund - "I" Share bps. bps. TCW Galileo Total Return Bond Fund - "I" Share bps. bps. TCW Galileo Asia Pacific Equities Fund - "I" Share bps. bps. TCW Galileo Emerging Markets Equities Fund - "I" Share bps. bps. TCW Galileo Emerging Markets Income Fund - "I" Share bps. bps. TCW Galileo Select International Equities Growth Fund - "I" Share bps. bps. TCW Galileo Money Market Fund - "I" Share n/a n/a Payment shall be made monthly, calculated in accordance with Section 4 of the Service Agreement. The undersigned have each caused this Agreement to be executed in its corporate name by its duly authorized officer, as of the date act forth above. ING LIFE INSURANCE AND ANNUITY COMPANY By: /s/ Laurie M. Tillinghast Name: Laurie M. Tillinghast Title: Vice President Date: May 31, 2005 ING INSURANCE COMPANY OF AMERICA By /s/ Laurie M. Tillinghast Name: Laurie M. Tillinghast Title Vice President Date: May 31, 2005 RELIASTAR LIFE INSURANCE COMPANY By: /s/ Laurie M. Tillinghast Name: Laurie M. Tillinghast Title: Vice President Date: May 31, 2005 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK By: /s/ Laurie M. Tillinghast Name: Laurie M. Tillinghast Title: Vice President Date: May 31, 2005 ING FINANCIAL ADVISERS, LLC By: /s/ Christina Lareau Name: Christina Lareau Title: Vice President Date: May 31, 2005 DISTRIBUTOR By: /s/ Philip K. Holl Name: Philip K. Holl Title: Senior Vice President Date: 6/6/2005
